Case: 08-10612 Document: 00511276985 Page: 1 Date Filed: 10/27/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 27, 2010
                                     No. 08-10612
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee,

v.

CARLOS GLASPIE,

                                                   Defendant–Appellant.


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:01-CR-173-1


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Carlos Glaspie, federal prisoner # 27622-177, appeals the district court’s
denial of his motion to reduce his sentence under 18 U.S.C. § 3582(c)(2). Glaspie
pleaded guilty to conspiracy to distribute in excess of 50 grams of cocaine base
(crack) and to being a felon in possession of a firearm and was sentenced to a
term of 235 months in prison on the drug count and to a term of 120 months on
the firearm count, the terms to run concurrently. Glaspie sought the reduction



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 08-10612 Document: 00511276985 Page: 2 Date Filed: 10/27/2010

                                   No. 08-10612

based on amendments to the Sentencing Guidelines that reduced the offense
levels for crimes involving crack cocaine.
      Liberally construed, Glaspie argues that his sentence is greater than
necessary to achieve the goals of 18 U.S.C. § 3553(a) because the court gave
inadequate weight to his post-incarceration conduct and overstated the
seriousness of his offense, his criminal history, and his potential danger to
society.   The decision whether to reduce a sentence under § 3582(c)(2) is
reviewed for abuse of discretion. United States v. Evans, 587 F.3d 667, 672 (5th
Cir. 2009), cert. denied, 130 S. Ct. 3462 (2010). Under that standard, we may not
substitute our judgment for that of the sentencing court. See Gall v. United
States, 552 U.S. 38, 51 (2007). The district court did not abuse its discretion but
gave due consideration to the motion as a whole and the § 3553(a) factors. See
United States v. Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995); United States v.
Shaw, 30 F.3d 26, 29 (5th Cir. 1994) (per curiam) (affirming the denial of a §
3582(c)(2) motion where “implicitly, the district court considered at least some
of the factors set forth in § 3553(a)”).
      The judgment of the district court is AFFIRMED. The Government’s
motion for summary affirmance is GRANTED, and its alternate request for an
extension of time in which to file a brief is DENIED.




                                           2